Exhibit 10.4
Execution Version

CUSTODY AGREEMENT


This CUSTODY AGREEMENT (the "Agreement") dated as of August 1, 2007, by and
among WELLS FARGO BANK, N. A., having an address at 24 Executive Park, Irvine,
Suite 100, CA 92614, Attention: Mortgage Document Custody, as Custodian (the
"Custodian"), HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee (the "Trustee"),
SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware corporation, having an address at
One Belvedere Place, Suite 330, Mill Valley, CA 94941, Attention: John
Isbrandtsen, as Depositor (the "Depositor") and RWT HOLDINGS, INC., a Delaware
corporation, having an address at One Belvedere Place, Suite 310, Mill Valley,
CA 94941, Attention: John Isbrandtsen, as Seller (the "Seller").


W I T N E S S E T H:


WHEREAS, Mortgage Pass-Through Certificates (the “Certificates”) are to be
issued (the “Transaction”) pursuant to a Pooling and Servicing Agreement, dated
as of August 1, 2007 (the “Pooling and Servicing Agreement”) by and among the
Trustee, Wells Fargo Bank, N.A., as master servicer and securities
administrator, and Sequoia Residential Funding, Inc., as depositor, which
Certificates will evidence interests in, among other things, certain residential
mortgage loans (the "Residential Mortgage Loans") and cooperative mortgage loans
(the "Cooperative Loans" and together, the Residential Mortgage Loans and the
Cooperative Loans, the “Mortgage Loans”); and


WHEREAS, the Depositor has agreed to deliver or cause to be delivered certain
documents with respect to the Mortgage Loans subject to the Transaction to the
Custodian, on behalf of the Trustee, and the Custodian has agreed to take and
maintain possession of such documents in accordance with the terms and
conditions hereof.


NOW, THEREFORE, in consideration of the mutual undertakings herein expressed,
the parties hereto agree as follows:


1. All capitalized terms not otherwise defined herein have the respective
meanings set forth in the Pooling and Servicing Agreement. The term “business
day” as used herein shall have the same meaning as in the Pooling and Servicing
Agreement except that any day on which banking institutions in the State of
California or the State of Utah are authorized or obligated by law or executive
order to be closed shall be added as an exclusion to the definition of “business
day.”


2. No later than three (3) business days before the Closing Date, or as
otherwise mutually agreed by the Depositor and the Custodian, (x) the Depositor
shall deliver, or cause to be delivered, to the Custodian and the Trustee,
notice of the Closing Date and a schedule of Mortgage Loans subject to such
Transaction (the "Mortgage Loan Schedule"), which Mortgage Loan Schedule shall
identify each loan that is a Cooperative Loan and shall be delivered either in
the form of a computer-readable tape or by means of electronic modem
transmission, and (y) the Depositor shall deliver, or shall cause to be
delivered, and shall release to the Custodian the following documents, as
applicable, pertaining to each of the Mortgage Loans identified in the Mortgage
Loan Schedule, which documents the Custodian shall hold for the sole benefit of
the Trustee, its successors or assigns:

 
1

--------------------------------------------------------------------------------

 

A. With respect to Mortgage Loans (other than Cooperative Loans):


(i) the original note or other evidence of indebtedness (the "Mortgage Note") of
the obligor thereon (each such obligor, a "Mortgagor") bearing all intervening
endorsements, endorsed "Pay to the order of ______ without recourse" and signed
in the name of the last endorsee (the "Last Endorsee") by an authorized officer
(in the event that the Mortgage Loan was acquired by the Last Endorsee in a
merger, the signature must be in the following form: "[Last Endorsee], successor
by merger to [name of predecessor]"; in the event that the Mortgage Loan was
acquired or originated by the Last Endorsee while doing business under another
name, the signature must be in the following form: "[the Last Endorsee],
formerly known as [previous name]"); provided that any such endorsement may be
stamped or generated electronically, if acceptable under all applicable laws and
regulations and the endorsing entity had adopted appropriate authorizing
resolutions prior to such stamped or electronic endorsement;
 
(ii) except as to ________ (the “Wells Fargo Loans”), the original mortgage,
deed of trust or other instrument (the "Mortgage") creating a first lien on the
underlying property securing the Mortgage Loan (the "Mortgaged Property") and
bearing evidence that such instrument has been recorded in the appropriate
jurisdiction where the Mortgaged Property is located (or, in lieu of the
original of the Mortgage, a true copy certified by the originator, or a
duplicate or conformed copy of the Mortgage, together with a certificate of
either the closing attorney or an officer of the title insurer that issued the
related title insurance policy, certifying that such copy represents a true and
correct copy of the original and that such original has been or is currently
submitted to be recorded in the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located); and if the Mortgage Loan
is a MERS Designated Mortgage Loan, no mortgage, deed of trust or other such
instrument shall be required for any Mortgage Loan but rather the Depositor
shall cause the Trustee to be recorded as the beneficial owner of the Mortgage
Loan pursuant to the MERS rules for electronically tracking changes in ownership
rights;


(iii) an original assignment of the Mortgage (the “Assignment of Mortgage”), in
blank, in form and substance acceptable for recording in the relevant
jurisdiction and signed in the name of the Last Endorsee (in the event that the
Mortgage Loan was acquired by the Last Endorsee in a merger, the signature must
be in the following form: "[the Last Endorsee], successor by merger to [name of
predecessor"]; in the event that the Mortgage Loan was acquired or originated
while doing business and under another name, the signature must be in the
following form: "[the Last Endorsee], formerly known as [previous name]"); and
if the Mortgage Loan is a MERS Designated Mortgage Loan, no Assignment of
Mortgage shall be required;


(iv) the originals or certified copies of all intervening assignments of the
Mortgage, if any, with evidence of recording thereon, showing a complete chain
of title to the Last Endorsee, including any warehousing assignment;
 
 
2

--------------------------------------------------------------------------------

 

(v) any assumption, modification, written assurance, substitution,
consolidation, extension or guaranty agreement, if applicable;


(vi) the original policy of title insurance (or a true copy thereof) with
respect to any Mortgage Loan, or, if such policy has not yet been delivered by
the insurer, the title commitment or title binder to issue same; and


(vii) if the Mortgage Note or Mortgage or any other material document or
instrument relating to the Mortgage Loan has been signed by a person on behalf
of the Mortgagor, the original power of attorney or other instrument that
authorized and empowered such person to sign bearing evidence that such
instrument has been recorded, if so required, in the appropriate jurisdiction
where the Mortgaged Property is located (or, in lieu thereof, a duplicate or
conformed copy of such instrument, together with a certificate of receipt from
the recording office, certifying that such copy represents a true and complete
copy of the original and that such original has been or is currently submitted
to be recorded in the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located).


B. With respect to Cooperative Loans (other than Cooperative Loans in
California):


(i) the original note or other evidence of indebtedness (the "Mortgage Note") of
the obligor thereon (each such obligor, a "Mortgagor") bearing all intervening
endorsements, endorsed "Pay to the order of ______ without recourse" and signed
in the name of the last endorsee (the "Last Endorsee") by an authorized officer
(in the event that the Mortgage Loan was acquired by the Last Endorsee in a
merger, the signature must be in the following form: "[Last Endorsee], successor
by merger to [name of predecessor]"; in the event that the Mortgage Loan was
acquired or originated by the Last Endorsee while doing business under another
name, the signature must be in the following form: "[the Last Endorsee],
formerly known as [previous name]"); provided that any such endorsement may be
stamped or generated electronically, if acceptable under all applicable laws and
regulations and the endorsing entity had adopted appropriate authorizing
resolutions prior to such stamped or electronic endorsement;


(ii) the original loan and security agreement;


(iii) the original cooperative shares;


(iv) a stock power executed in blank by the person in whose name the cooperative
shares are issued;


(v) the proprietary lease or occupancy agreement accompanied by an assignment in
blank of such proprietary lease;


 
3

--------------------------------------------------------------------------------

 

(vi) the recognition agreement executed by the cooperative corporation, which
requires the cooperative corporation to recognize the rights of the lender and
its successors in interest and assigns, under the Cooperative Loan;


(vii) UCC-1 financing statements with recording information thereon from the
appropriate governmental recording offices if necessary to perfect the security
interest of the Cooperative Loan under the Uniform Commercial Code in the
jurisdiction in which the cooperative project is located, accompanied by UCC-3
financing statements executed in blank for recordation of the change in the
secured party thereunder; and


(viii) any guarantees, if applicable.


C. With respect to Cooperative Loans in the state of California:


(i) the original note or other evidence of indebtedness (the "Mortgage Note") of
the obligor thereon (each such obligor, a "Mortgagor") bearing all intervening
endorsements, endorsed "Pay to the order of ______ without recourse" and signed
in the name of the last endorsee (the "Last Endorsee") by an authorized officer
(in the event that the Mortgage Loan was acquired by the Last Endorsee in a
merger, the signature must be in the following form: "[Last Endorsee], successor
by merger to [name of predecessor]"; in the event that the Mortgage Loan was
acquired or originated by the Last Endorsee while doing business under another
name, the signature must be in the following form: "[the Last Endorsee],
formerly known as [previous name]"); provided that any such endorsement may be
stamped or generated electronically, if acceptable under all applicable laws and
regulations and the endorsing entity had adopted appropriate authorizing
resolutions prior to such stamped or electronic endorsement;


(ii) the original security agreement;


(iii) the original cooperative shares;


(iv) a stock power executed in blank by the person in whose name the cooperative
shares are issued;


(v) the proprietary lease or occupancy agreement accompanied by an assignment in
blank of such proprietary lease;


(vi) the recognition agreement executed by the cooperative corporation, which
requires the cooperative corporation to recognize the rights of the lender and
its successors in interest and assigns, under the Cooperative Loan;


 
4

--------------------------------------------------------------------------------

 

(vii) the original executed leasehold deed of trust for the related mortgaged
property with evidence of recording thereon or, if such leasehold deed of trust
has been submitted for recording but has not been returned from the applicable
public recording office, has been lost or is not otherwise available, a copy of
such leasehold deed of trust certified to be a true and complete copy of the
original submitted for recording;
 
(viii) an original assignment of leasehold deed of trust, in form and substance
acceptable for recording, assigned to blank; and, if any, the original recorded
intervening assignments of leasehold deed of trust showing a complete chain of
assignments;
 
(ix) the original policy of title insurance or with respect to any Mortgage
Loan, if such policy has not yet been delivered by the insurer, the title
commitment or title binder to issue same; and


(x) any guarantees, if applicable.


In the event the Depositor cannot deliver or cause to be delivered any of the
foregoing documents so required at the time of the Closing Date, other than
items 2A(i), 2B(i) and 2C(i), the Depositor shall deliver or cause to be
delivered such documents to the Custodian as promptly as possible upon receipt
thereof, but in no event later than the 270th day after the Closing Date. From
time to time, the Servicer shall forward to the Custodian additional original
documents evidencing an assumption or modification of a Mortgage Loan approved
by the Servicer and shall provide the Trustee with notice of delivery of such
documents. All documents held by the Custodian as to each Mortgage Loan pursuant
to this Paragraph 2 are referred to herein as the "Custodian's Mortgage File".


3. The Trustee hereby appoints the Custodian as the custodian of the Trustee and
any successor to or assignee of the Trustee, and the Custodian hereby accepts
and agrees to act as custodian for the Trustee and any successor to or assignee
of the Trustee in accordance with the terms and conditions of this Custody
Agreement. With respect to each Custodian's Mortgage File delivered to the
Custodian, the Custodian is solely and exclusively the custodian for the Trustee
or its successor or assignee for all purposes (including, but not limited to,
the perfection of the security interest of the Trustee in such Mortgage Loans).
The Custodian shall hold in its possession in California or Utah, all
Custodian's Mortgage Files received by it from the Depositor from time to time
for the sole and exclusive use and benefit of the Trustee and the Trustee's
successors and assignees as provided herein, all present and future
Certificateholders, except as otherwise expressly provided herein, shall make
disposition thereof only in accordance with the written instructions of the
Trustee or the Servicer as agent for the Trustee. The Custodian shall segregate
and maintain continuous custody of all documents constituting the Custodian's
Mortgage Files received by it in secure and fire resistant facilities, all in
accordance with customary standards for such custody.


4. A. When the Custodian has received from the Depositor possession of each
Custodian's Mortgage File for the Transaction, the Custodian shall verify that:


 
5

--------------------------------------------------------------------------------

 

(a) all documents described in Paragraphs 2(A)(i)-(iii), (vi) and (vii), 2(B)
and 2(C) required to be delivered to it pursuant to this Custody Agreement are
in the Custodian's possession;


(b) such documents have been reviewed by the Custodian and appear regular on
their face and relate to the Mortgage Loans;


(c) based only on the Custodian's examination of the foregoing documents:



(i) the information set forth on the Mortgage Loan Schedule with respect to each
Mortgage Loan accurately reflects the information contained in the documents
contained in each Custodian's Mortgage File as to (A) the name of the respective
Mortgagor, (B) the address of the respective Mortgaged Property, (C) the
original principal amount of the related Mortgage Note, and (D) the original
interest rate borne by the Mortgage Loan;


(ii) the Mortgage Note and the Mortgage or the loan and security agreement, as
applicable, each bears an original signature or signatures purporting to be the
signature or signatures of the person or persons named as the maker and
mortgagor or grantor or, in the case of copies of the Mortgage permitted under
Paragraph 2(a)(ii), that such copies bear a reproduction of such signature or
signatures; and


(iii) the original principal amount of the indebtedness secured by the Mortgage
is identical to the original principal amount of the Mortgage Note; and


(d) each Mortgage Note has been endorsed as noted in Paragraph 2(A)(i), 2(B)(i)
and 2(C)(i) herein and each Assignment of Mortgage has been completed as noted
in Paragraph 2(A)(iii) herein.


In making such verification, the Custodian may rely conclusively on the Mortgage
Loan Schedule and the documents constituting the Custodian's Mortgage File, and
the Custodian shall have no obligation to independently verify the validity,
enforceability, sufficiency or genuineness of any document in any Custodian's
Mortgage File or any Mortgage Loan hereunder, nor the collectibility,
insurability, effectiveness or suitability of any Mortgage Loan hereunder. Upon
completing such verification, the Custodian shall advise the Trustee of its
receipt of all such Custodian's Mortgage Files and shall forward to the Trustee
on the Closing Date an initial trust receipt in the form annexed hereto as
Exhibit One-A (the "Initial Trust Receipt") with respect to the Mortgage Loans
(other than any Mortgage Loan paid in full or any Mortgage Loan specifically
identified on the Schedule of Exceptions attached to the Trust Receipt as
Schedule B (the “Schedule of Exceptions”) as not covered by such Trust Receipt)
listed on the Mortgage Loan Schedule. If the Custodian determines from such
verification that any discrepancy or deficiency exists with respect to a
Custodian's Mortgage File, the Custodian shall note such discrepancy on the
Schedule of Exceptions attached to the Trust Receipt, and, upon the request of
the Depositor or the Trustee, the Custodian shall deliver a copy (which shall be
electronic, if requested) of the Schedule of Exceptions to the Depositor within
one (1) business day after Depositor's request therefor. During the life of the
Mortgage Loans (while subject to this Custody Agreement), in the event the
Custodian discovers any defect with respect to the Custodian's Mortgage File,
the Custodian shall give written specification of such defect to the Depositor,
and the Trustee. Except as specifically provided above, the Custodian shall be
under no duty to review, inspect or examine such documents to determine that any
of them are enforceable or appropriate for their prescribed purpose.


 
6

--------------------------------------------------------------------------------

 

B. Within 30 days after the Closing Date, the Depositor shall complete or cause
to be completed the Assignments of Mortgage in the name of “HSBC Bank USA,
National Association, as Trustee, for Sequoia Mortgage Trust 2007-4 Mortgage
Pass-Through Certificates” (or shall prepare or cause to be prepared new forms
of Assignment of Mortgage so completed in the name of the Trustee) for each
Mortgaged Property located in a state, if any, not covered by the opinion of
counsel referred to in Section 2.01 of the Pooling and Servicing Agreement. The
Custodian shall release such completed Assignments of Mortgage to the Depositor
or its designee for recording and the Depositor shall cause such recorded
Assignments of Mortgage (or, in lieu of the original recorded Assignment of
Mortgage, a duplicate or conformed copy of the Assignment of Mortgage, together
with a certificate of receipt from the recording office, certifying that such
copy represents a true and correct copy of the original and that such original
has been or is currently submitted to be recorded in the appropriate
governmental recording office of the jurisdiction where the Mortgages Property
is located) to be returned to the Custodian within 270 days after the Closing
Date, and added to the Custodian’s Mortgage Files. Notwithstanding any other
provision herein, the Custodian shall not have any responsibility for completing
any endorsement on any Mortgage Note or completing or recording any Assignment
of Mortgage, unless the Custodian's services and expenses in connection with any
such endorsement of Mortgage Note or completion or recordation of Assignment of
Mortgage are fully reimbursed and the Custodian has otherwise agreed to complete
such endorsement of Mortgage Note or complete and record such Assignment of
Mortgage. On the 270th day after the Closing Date (or the first business day
thereafter) the Custodian shall deliver a Final Trust Receipt in the form
annexed hereby as Exhibit One-B (the “Final Trust Receipt”) to the Trustee,
against receipt of the Initial Trust Receipt from the Trustee for cancellation.
The term “Trust Receipt” shall refer to the Initial Trust Receipt until
exchanged for the Final Trust Receipt and thereafter to the Final Trust Receipt.


5. Each Trust Receipt, upon initial issuance or reissuance upon transfer, shall
be dated the date of issuance thereof and shall evidence the receipt and
possession of the Custodian's Mortgage File by the Custodian on behalf of the
Trustee and the Trustee's right to possess the Custodian's Mortgage File with
respect to which that Trust Receipt is issued. Prior to due surrender of a Trust
Receipt pursuant to Paragraph 6, the Custodian shall treat the Trustee as the
individual person or entity entitled to possession of the Custodian's Mortgage
File evidenced by such Trust Receipt for all purposes whatsoever, subject to the
terms of this Custody Agreement, and the Custodian shall not be affected by
notice of any facts to the contrary. No Trust Receipt shall be valid for any
purpose unless substantially in the form set forth in Exhibit One-A or One-B to
this Custody Agreement and executed by manual signature of an authorized officer
of the Custodian, and such signature upon any Trust Receipt shall be conclusive
evidence, and the only evidence, that such Trust Receipt has been duly delivered
under this Custody Agreement. Trust Receipts bearing the manual signatures of
individuals who were, at the time when such signatures were affixed, authorized
to sign on behalf of the Custodian shall bind the Custodian, notwithstanding
that such individuals or any of them have ceased to be so authorized prior to
the delivery of those Trust Receipts. Each Trust Receipt shall have attached as
Schedule A thereto a schedule, in the format of the Mortgage Loan Schedule,
identifying the Mortgage Loans for which the Trust Receipt is issued. The
Custodian shall keep a register in which the Custodian shall provide for the
registration of transfers of Trust Receipts as herein provided and in which it
shall record the name and address of the person to whom each Trust Receipt is
issued. In the event that the Trust Receipt is lost, stolen, mutilated or
destroyed, the Custodian shall issue a new Trust Receipt to the registered
holder of such lost, stolen, mutilated or destroyed Trust Receipt upon receiving
a reasonably satisfactory commitment from such holder to indemnify the Custodian
and hold the Custodian harmless in respect of the issuance of such new Trust
Receipt.


 
7

--------------------------------------------------------------------------------

 

6. Upon receipt of written directions from the Trustee at any time, and upon the
prior tender by the Trustee of the applicable Trust Receipt, the Custodian shall
deliver all or any portion of the Custodian's Mortgage Files held by it to the
Trustee, or to such other party as the Trustee may direct, and to the place
indicated in any such written direction from the Trustee and shall deliver to
the Trustee a new Trust Receipt with respect to the Custodian's Mortgage Files
retained by the Custodian. Upon receipt by the Custodian of written notification
from the Trustee that the Trustee has sold all or a portion of the Mortgage
Loans, which notification shall state the name and address of the purchaser and
the date of sale and shall be accompanied by the original Trust Receipt or Trust
Receipts for such Mortgage Loans delivered to the Trustee, the Custodian shall
change its records to reflect that such purchaser is the owner of such Mortgage
Loans and the related Custodian's Mortgage Files and shall immediately, upon the
direction of the Trustee, either deliver the applicable Custodian's Mortgage
Files to such purchaser or issue a Trust Receipt in the name of such purchaser.
The Custodian shall then deliver to the Trustee a new Trust Receipt reflecting
all Mortgage Loans evidenced by the surrendered Trust Receipts with respect to
which the Custodian still holds the related Custodian's Mortgage Files on behalf
of the Trustee. The Custodian shall execute and deliver such instruments of
transfer or assignment, prepared by the purchaser or the Trustee, in each case
without recourse, as shall be necessary to vest in the purchaser, the Trustee's
interest in any Mortgage Loan released thereto. The Trustee shall deliver to the
Depositor a copy of any written requests made pursuant to this Paragraph 6.
Every Trust Receipt presented or surrendered for transfer shall be duly endorsed
by the holder thereof, or be accompanied by a written instrument of transfer,
duly executed by the holder thereof and such holder's prospective transferee. No
service charge against the presenter of a Trust Receipt shall be made for any
registration or transfer of any Trust Receipt, but the Custodian may require
payment of a sum sufficient to cover any tax or governmental charge that may be
imposed in connection with any transfer of any Trust Receipt, which shall be
paid by the Depositor or the transferee. Each Trust Receipt surrendered for
registration of transfer shall be canceled by the Custodian. Any purchaser of a
Mortgage Loan shall succeed to all the rights and obligations of the Trustee
under this Custody Agreement with respect to such Mortgage Loan and the related
Custodian's Mortgage File. Any purchaser of all of the Mortgage Loans remaining
subject to this Custody Agreement shall assume the Depositor’s obligation for
the payment of the Custodian's fees and expenses as described in this Custody
Agreement.


 
8

--------------------------------------------------------------------------------

 

7. On or before March 1st of each calendar year, beginning with March 1, 2008,
the Custodian shall, at its own expense, cause a firm of independent public
accountants (who may also render other services to Custodian), which is a member
of the American Institute of Certified Public Accountants, to furnish to the
Seller, the Depositor, the Securities Administrator and Master Servicer (i)
year-end audited (if available) financial statements of the Custodian and (ii) a
report to the effect that such firm that attests to, and reports on, the
assessment made by such asserting party pursuant to Section 8 below, which
report shall be made in accordance with standards for attestation engagements
issued or adopted by the Public Company Accounting Oversight Board.
 
8. On or prior to the Closing Date, the Custodian shall deliver to the Seller,
the Master Servicer, the Securities Administrator and the Depositor a
certification in the form of Exhibit Seven attached hereto regarding the items
it will address in its assessment of compliance with the servicing criteria
under this Section 8. On or before March 1st of each calendar year, beginning
with March 1, 2008, the Custodian shall deliver to the Seller, the Master
Servicer, the Securities Administrator and the Depositor a report regarding its
assessment of compliance with the servicing criteria identified in Exhibit Seven
attached hereto, as of and for the period ending the end of the fiscal year
ending no later than December 31 of the year prior to the year of delivery of
the report, with respect to asset-backed security transactions taken as a whole
in which the Custodian is performing any of the servicing criteria specified in
Exhibit Seven and that are backed by the same asset type backing such
asset-backed securities. Each such report shall include (a) a statement of the
party’s responsibility for assessing compliance with the servicing criteria
applicable to such party, (b) a statement that such party used the criteria
identified in Item 1122(d) of Regulation AB (17 C.F.R. §§229.1100-229.1123, as
such may be amended from time to time, and subject to such clarification and
interpretation as have been provided by the Commission in the adopting release
(Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg.
1,506, 1,531 (Jan. 7, 2005)) or by the staff of the Commission, or as may be
provided by the Commission or its staff from time to time, “Regulation AB”) (§
229.1122(d)) to assess compliance with the applicable servicing criteria, (c)
disclosure of any material instance of noncompliance identified by such party,
and (d) a statement that a registered public accounting firm has issued an
attestation report on such party’s assessment of compliance with the applicable
servicing criteria, which report shall be delivered by the Custodian as provided
in this Section 8.
 
9. The Custodian has not and shall not engage any subcontractor which is
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB.


10. In the event that any specific Mortgage Loan document is required by the
Servicer either (a) because such Mortgage Loan has been paid in full and is to
be released by the Servicer to the maker of the respective Mortgage Note, or (b)
to facilitate enforcement and collection procedures with respect to any Mortgage
Note, the Servicer shall prepare a certificate in the form of Exhibit Two hereto
("Request for Release of Documents") and deliver such certificate to the
Custodian with a copy to the Trustee. Notwithstanding anything to the contrary
herein, following receipt by the Custodian of written notice from the Trustee
that the Trustee’s prior authorization shall thereafter be required for release,
the Custodian shall not release to the Servicer any Custodian's Mortgage File
without the prior written authorization of the Trustee. Any Trust Receipt issued
while any Custodian's Mortgage File is outstanding with the Servicer shall
reflect that the Custodian holds such Custodian's Mortgage File as custodian for
the Trustee pursuant to this Custody Agreement, but the Schedule of Exceptions
shall specify that the Custodian has released such Custodian's Mortgage File to
the Servicer pursuant to this paragraph. All Custodian's Mortgage Files so
released to the Servicer shall be held by it in trust for the benefit of the
Trustee in accordance with the Pooling and Servicing Agreement. In the case of
documents released pursuant to clause (b) above, the Servicer shall return to
the Custodian the Custodian's Mortgage File when the Servicer's need therefor in
connection with such enforcement or collection procedures no longer exists,
unless the Mortgage Loan shall be liquidated, in which case, upon receipt of a
certification to this effect from the Servicer to the Custodian in the form
annexed hereto as Exhibit Two, the Custodian shall thereupon reflect any such
liquidation on the list of Mortgage Loans maintained by it pursuant to Paragraph
13 of this Custody Agreement.


 
9

--------------------------------------------------------------------------------

 

11. It is understood that the Custodian will charge the Seller, and the Seller
agrees to pay, all of the Custodian’s fees and expenses for its services under
this Custody Agreement.


12. The Trustee, with or without cause, may (i) subject to Section 4(B), require
the Custodian to complete the endorsements on the Mortgage Notes, and/or (ii)
upon sixty (60) days written notice, remove and discharge the Custodian, or any
successor Custodian thereafter appointed, from the performance of its duties
under this Custody Agreement by written notice from the Trustee to the Custodian
or the successor Custodian, with a copy of such notice to the Depositor. Having
given notice of such removal, the Trustee shall promptly appoint by written
instrument a successor Custodian to act on behalf of the Trustee, which
successor may be the Trustee or an affiliate of the Trustee. One original
counterpart of such instrument shall be delivered to the Trustee, one copy shall
be delivered to the Depositor and one copy shall be delivered to the successor
Custodian. In the event of any such removal, upon surrender of all outstanding
Trust Receipts and the payment of all compensation and reimbursement of all
expenses due to the Custodian, the Custodian shall promptly transfer to the
successor Custodian, as directed by the Trustee, all of the Custodian's Mortgage
Files being administered under this Custody Agreement. In the event of any such
removal and discharge of the Custodian and appointment of a successor Custodian,
unless such removal and discharge shall be for a material breach of this Custody
Agreement, the Depositor shall not be responsible for any fees of the successor
Custodian in excess of the fees formerly paid to the Custodian in respect of the
Transaction. In the event of any removal and discharge of the Custodian and
appointment of a successor Custodian without cause, the Seller shall be
responsible for any fees of the successor Custodian in excess of the fees
formerly paid to the Custodian in respect of the Transaction.


13. The Custodian may terminate its obligations under this Custody Agreement
upon at least sixty (60) days written notice to the Depositor, and the Trustee.
In the event of such termination, the Depositor shall appoint a successor
Custodian, subject to approval by the Trustee, whose consent shall not be
unreasonably withheld. If the Depositor is unable to appoint a successor
Custodian within a reasonable period of time, the Trustee shall appoint a
successor Custodian. The payment of such successor Custodian's fees and expenses
shall be the sole responsibility of the Depositor. Upon such appointment and
upon surrender of all outstanding Trust Receipts and the payment of all
compensation and reimbursement of all expenses due to the Custodian, the
Custodian shall promptly transfer to the successor Custodian, as directed, all
Custodian's Mortgage Files being administered under this Custody Agreement. The
Custodian's obligations hereunder shall not in any event be terminated until the
Custodian's Mortgage Files have been delivered to the successor Custodian or to
the Trustee. If no successor Custodian has been appointed within sixty (60) days
after the delivery of the above-referenced written notice by the Custodian to
the Depositor and the Trustee, the Custodian may petition a court of competent
jurisdiction to appoint a successor Custodian.


 
10

--------------------------------------------------------------------------------

 

14. Upon reasonable prior written notice to the Custodian (which, in any event,
shall be at least three (3) business days'), the Trustee and Certificateholders
which are savings and loan associations, banks or insurance companies, the
Office of Thrift Supervision, the FDIC and the Supervisory Agents and examiners
of the Office of Thrift Supervision and the FDIC or examiners of any other
federal or state banking or insurance regulatory authority and their respective
agents, accountants, attorneys and auditors will be permitted during normal
business hours to examine the Custodian's Mortgage Files at the Custodian's
offices.


15. The Custodian shall, at its own expense, maintain at all times during the
existence of this Custody Agreement and keep in full force and effect (a)
fidelity insurance, (b) theft of documents insurance, and (c) forgery insurance.
All such insurance shall be in amounts, with standard coverage and subject to
deductibles, as are customary for insurance typically maintained by banks that
act as custodian in similar transactions. A certificate of the respective
insurer as to each such policy shall be furnished to the Trustee, upon request.
All Custodian’s Mortgage Files shall be maintained in a fire-resistant facility.


16. Upon the request of the Trustee or the Depositor, the Custodian shall, not
later than one (1) business day after receipt of such request, provide to the
Trustee, as the case may be, a list of all the Mortgage Loans for which
Custodian holds a Custodian's Mortgage File pursuant to this Custody Agreement
and a list of documents missing from each Custodian's Mortgage File. Such list
may be in the form of a copy of the Mortgage Loan Schedule with manual deletions
to specifically denote any Mortgage Loans paid off, liquidated or repurchased
since the date of this Custody Agreement.


17. Upon the request of the Trustee and at the cost and expense of the Seller,
the Custodian shall provide the Trustee with copies of the Mortgage Notes,
Mortgages, Assignments of Mortgage and other documents contained in the
Custodian's Mortgage File relating to one or more of the Mortgage Loans.


18. By execution of this Custody Agreement, the Custodian warrants that it does
not currently hold, and during the existence of this Custody Agreement shall not
hold, any adverse interest, by way of security or otherwise, in any Mortgage
Loan, and hereby waives and releases any such interest that it may have in any
Mortgage Loan as of the date hereof. Notwithstanding any other provisions of
this Custody Agreement and without limiting the generality of the foregoing, the
Custodian shall not at any time exercise or seek to enforce any claim, right or
remedy, including any statutory or common law rights of set-off, if any, that
the Custodian may otherwise have against all or any part of a Custodian's
Mortgage File, Mortgage Loan or proceeds of either. The Custodian further
represents and warrants to, and covenants that:


 
11

--------------------------------------------------------------------------------

 

(a) The Custodian is (i) a national banking association duly organized, validly
existing and in good standing under the laws of the United States and (ii) duly
qualified and in good standing and in possession of all requisite authority,
power, licenses, permits and franchises in order to execute, deliver and comply
with its obligations under the terms of this Custody Agreement. Nothing in this
Agreement shall be deemed to impose on the Custodian any duty to qualify to do
business in any jurisdiction, other than (i) any jurisdiction where any Mortgage
Loan is or may be held by the Custodian from time to time hereunder, and (ii)
any jurisdiction where its ownership of property or conduct of business requires
such qualification and where failure to qualify could have a material adverse
effect on the Custodian or its property or business or on the ability of the
Custodian to perform it duties hereunder;


(b) The execution, delivery and performance of this Custody Agreement have been
duly authorized by all necessary corporate action and the execution and delivery
of this Custody Agreement by the Custodian in the manner contemplated herein and
the performance of and compliance with the terms hereof by it will not (i)
violate, contravene or create a default under any applicable laws, licenses or
permits to the best of its knowledge, or (ii) violate, contravene or create a
default under any charter document or bylaw of the Custodian or, to the best of
the Custodian's knowledge, any contract, agreement or instrument to which the
Custodian or by which any of its property may be bound and will not result in
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its property;


(c) The execution and delivery of this Custody Agreement by the Custodian and
the performance of and compliance with its obligations and covenants hereunder
do not require the consent or approval of any governmental authority, or, if
such consent or approval is required, it has been obtained; and


(d) This Custody Agreement, and each Trust Receipt issued hereunder, when
executed and delivered by the Custodian will constitute valid, legal and binding
obligations of the Custodian, enforceable against the Custodian in accordance
with their respective terms, except (i) as the enforcement thereof may be
limited by applicable debtor relief laws and (ii) that certain equitable
remedies may not be available regardless of whether enforcement is sought in
equity or at law.


(e) Unless the Custodian notifies the Trustee and the Depositor in writing not
less than thirty (30) days prior to any transfer of the Custodian's Mortgage
Files, such files will be held by the Custodian, in the Custodian’s sole
discretion, in the State of California or the State of Utah.


19. All demands, notices and communications hereunder shall be in writing and
shall be deemed to have been duly given when delivered to the other party at the
address shown on the first page hereof, or such other address as may hereafter
be furnished to the other party by like notice.


 
12

--------------------------------------------------------------------------------

 

20. Each authorized representative (an "Authorized Representative") of the
Trustee is authorized to give and receive notices, requests and instructions and
to deliver certificates and documents in connection with this Custody Agreement
on behalf of the Trustee and the specimen signature for each such Authorized
Representative of the Trustee initially authorized hereunder is set forth on
Exhibit Three hereof. From time to time, the Trustee shall deliver to the
Custodian a revised Exhibit Three, reflecting changes in the information
previously given, but the Custodian shall be entitled to rely conclusively on
the last Exhibit Three received until receipt of a superseding Exhibit Three.
Each Authorized Representative of the Depositor is authorized to give and
receive notices, requests and instructions and to deliver certificates and
documents in connection with this Custody Agreement on behalf of the Depositor
and the specimen signature for each such Authorized Representative of the
Depositor initially authorized hereunder is set forth on Exhibit Four hereof.
From time to time, the Seller shall deliver to the Custodian a revised Exhibit
Four, reflecting changes in the information previously given, but the Custodian
shall be entitled to rely conclusively on the last Exhibit Four received until
receipt of a superseding Exhibit Four. Each Authorized Representative of the
Seller is authorized to give and receive notices, requests and instructions and
to deliver certificates and documents in connection with this Custody Agreement
on behalf of the Seller and the specimen signature for each such Authorized
Representative of the Seller initially authorized hereunder is set forth on
Exhibit Five hereof. From time to time, the Seller shall deliver to the
Custodian a revised Exhibit Five, reflecting changes in the information
previously given, but the Custodian shall be entitled to rely conclusively on
the last Exhibit Five received until receipt of a superseding Exhibit Five. Each
Authorized Representative of the Servicer, Bank of America, National Association
("Bank of America"), is authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Custody Agreement on behalf of Bank of America and the specimen signature for
each such Authorized Representative of Bank of America initially authorized
hereunder is set forth on Exhibit F-2. From time to time, Bank of America shall
deliver to the Custodian a revised Exhibit F-2, reflecting changes in the
information previously given, but the Custodian shall be entitled to rely
conclusively on the last Exhibit F-2 received until receipt of a superseding
Exhibit F-2. Each Authorized Representative of the Servicer, GreenPoint Mortgage
Funding, Inc. ("GreenPoint”), is authorized to give and receive notices,
requests and instructions and to deliver certificates and documents in
connection with this Custody Agreement on behalf of GreenPoint and the specimen
signature for each such Authorized Representative of GreenPoint initially
authorized hereunder is set forth on Exhibit Six-GreenPoint. From time to time,
GreenPoint shall deliver to the Custodian a revised Exhibit Six-GreenPoint,
reflecting changes in the information previously given, but the Custodian shall
be entitled to rely conclusively on the last Exhibit Six-GreenPoint received
until receipt of a superseding Exhibit Six-GreenPoint. Each Authorized
Representative of the Servicer, GMAC Mortgage, LLC (successor in interest to
GMAC Mortgage Corporation) (“GMAC”), is authorized to give and receive notices,
requests and instructions and to deliver certificates and documents in
connection with this Custody Agreement on behalf of GMAC and the specimen
signature for each such Authorized Representative of GMAC initially authorized
hereunder is set forth on Exhibit Six-GMAC. From time to time, GMAC shall
deliver to the Custodian a revised Exhibit Six-GMAC, reflecting changes in the
information previously given, but the Custodian shall be entitled to rely
conclusively on the last Exhibit Six-GMAC received until receipt of a
superseding Exhibit Six-GMAC. Each Authorized Representative of the Servicer,
PHH Mortgage Corporation (“PHH”), is authorized to give and receive notices,
requests and instructions and to deliver certificates and documents in
connection with this Custody Agreement on behalf of PHH

 
13

--------------------------------------------------------------------------------

 

and the specimen signature for each such Authorized Representative of PHH
initially authorized hereunder is set forth on Exhibit Six-PHH. From time to
time, PHH shall deliver to the Custodian a revised Exhibit Six-PHH, reflecting
changes in the information previously given, but the Custodian shall be entitled
to rely conclusively on the last Exhibit Six-PHH received until receipt of a
superseding Exhibit Six-PHH. Each Authorized Representative of the Servicer,
Morgan Stanley Credit Corporation (“Morgan Stanley”), is authorized to give and
receive notices, requests and instructions and to deliver certificates and
documents in connection with this Custody Agreement on behalf of Morgan Stanley
and the specimen signature for each such Authorized Representative of Morgan
Stanley initially authorized hereunder is set forth on Exhibit Six-Morgan
Stanley. From time to time, Morgan Stanley shall deliver to the Custodian a
revised Exhibit Six-Morgan Stanley, reflecting changes in the information
previously given, but the Custodian shall be entitled to rely conclusively on
the last Exhibit Six-Morgan Stanley received until receipt of a superseding
Exhibit Six-Morgan Stanley. Each Authorized Representative of the Servicer,
Wells Fargo Bank, N.A. (“Wells Fargo”), is authorized to give and receive
notices, requests and instructions and to deliver certificates and documents in
connection with this Custody Agreement on behalf of Wells Fargo and the specimen
signature for each such Authorized Representative of Wells Fargo initially
authorized hereunder is set forth on Exhibit Six-Wells Fargo. From time to time,
Wells Fargo shall deliver to the Custodian a revised Exhibit Six-Wells Fargo,
reflecting changes in the information previously given, but the Custodian shall
be entitled to rely conclusively on the last Exhibit Six-Wells Fargo received
until receipt of a superseding Exhibit Six-Wells Fargo.


21. (a) The Seller shall indemnify, defend, and hold the Custodian and its
directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, attorney fees or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against it or them hereunder or
under the Pooling and Servicing Agreement or with respect to any Mortgage Loan,
except for any of the foregoing incurred in connection with, or arising out of,
the Custodian's willful misfeasance, bad faith or negligence in the performance
of its duties hereunder or by reason of its reckless disregard for its
obligations and duties hereunder. The indemnification provided in this Section
21(a) shall survive the termination of this Custody Agreement and the
resignation or removal of the Custodian hereunder.


(b) The Seller shall indemnify, defend, and hold harmless the Trustee and each
of its directors, officers, employees and agents from and against any and all
losses, liabilities, obligations, damages, penalties, actions, judgments, suits,
claims, costs, expenses (including attorneys’ fees and related expenses),
disbursements or any and all other costs and expenses of any kind or nature
whatsoever that may be incurred in connection with, or arising out of, the
selection of Wells Fargo Bank, N. A. to act as Custodian thereunder. This
indemnification provided in this Section 21(b) shall survive the termination of
this Custody Agreement and the resignation or removal of the Custodian
hereunder.


(c) The Custodian shall indemnify and hold harmless the Seller and the Trustee
and each of their directors, officers, employees and agents from and against any
and all loses, liabilities, obligations, damages, penalties, actions, judgments,
suits, claims, costs, expenses (including attorneys' fees and related expenses),
disbursements or any and all other costs and expenses of any kind or nature
whatsoever that may be incurred in connection with, or arising out of, the
Custodian's willful misfeasance, bad faith or negligence in the performance of
its duties hereunder or by reason of its reckless disregard for its obligations
and duties hereunder. In no event shall the Custodian or its directors,
officers, agents or employees be held liable for any special, indirect or
consequential damages resulting from any action taken or omitted to be taken by
it or any of them hereunder or in connection herewith even if advised of the
possibility of such damages. This indemnification provided in this Section 21(c)
shall survive the termination of this Custody Agreement and the resignation or
removal of the Custodian hereunder.



 
14

--------------------------------------------------------------------------------

 

22. The duties and obligations of the Custodian shall be determined solely by
the express provisions of this Custody Agreement. The Custodian shall not be
liable except for the performance of such duties and obligations as are
specifically set forth in this Custody Agreement or as set forth in a written
amendment to this Custody Agreement executed by the parties hereto or their
successors or assigns. The Custodian shall not assign, transfer, pledge or grant
a security interest in any of its rights, benefits or privileges hereunder, nor
shall the Custodian delegate or appoint any other person or entity to perform or
carry out any of its duties, responsibilities or obligations under this Custody
Agreement, without the prior written consent of the Seller. No representations,
warranties, covenants (other than those expressly made by the Custodian in this
Custody Agreement) or obligations of the Custodian shall be implied with respect
to this Custody Agreement or the Custodian's services hereunder. Without
limiting the generality of the foregoing, the Custodian:


(a) shall have no duties or obligations other than those specifically set forth
herein or as may subsequently be agreed in writing by the parties hereto and
shall use the same degree of care and skill as is reasonably expected of
financial institutions acting in comparable capacities;


(b) will be regarded as making no representations and having no responsibilities
(except as expressly set forth herein) as to the validity, sufficiency, value,
genuineness, ownership or transferability of any Mortgage Loans, and will not be
required to and will not make any representations (except as expressly set forth
herein) as to the validity, value or genuineness of Mortgage Loans;


(c) shall not be obligated to take any legal action hereunder that might in its
judgment involve any expense or liability, unless it has been furnished with an
indemnity reasonably acceptable to it;


(d) may rely on and shall be protected in acting upon any certificate,
instrument, opinion, notice, letter, telegram or other document, or any
security, delivered to it and believed by it to be genuine and to have been
signed by the proper party or parties;


(e) may rely on and shall be protected in acting upon the written instructions
of the Depositor and such employees and representatives of the Depositor as the
Depositor may hereinafter designate in writing;


(f) may consult counsel satisfactory to it (including counsel for the Depositor
or the Trustee) and the advice or opinion of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered,
or omitted by it hereunder in good faith and in furtherance of its duties
hereunder, in accordance with the advice or opinion of such counsel;



 
15

--------------------------------------------------------------------------------

 

(g) shall not be liable for any error of judgment, or for any act done or step
taken or omitted by it, in good faith, or for any mistake of fact or law, or for
anything that it may do or refrain from doing in connection therewith, except in
the case of the Custodian's own negligent performance or omission;


(h) may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or through agents or attorneys, provided, however,
that the execution of such trusts or powers by any such agents or attorneys
shall not diminish, or relieve the Custodian for, responsibility therefor to the
same degree as if the Custodian itself had executed such trusts or powers;


(i) shall have no duty to ascertain whether or not any cash amount or payment
has been received by the Trustee, the Seller or any third person; and


(j) shall not be responsible for preparing or filing any reports or returns
relating to federal, state or local income taxes with respect to this Agreement,
other than for the Custodian’s compensation or for reimbursement of expenses


23. For the purpose of facilitating the execution of this Custody Agreement and
for other purposes, this Custody Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed to be an original, and
together shall constitute and be one and the same instrument.


24. The Trustee shall have the right, without the consent of any party, to
assign, in whole or in part, its interests under this Custody Agreement in all
of the Mortgage Loans subject to the Transaction, and designate any person to
exercise any rights of the Trustee, hereunder, and the assignee or designee
shall accede to the rights and obligations hereunder of the Trustee with respect
to such Mortgage Loans. All references to the Trustee shall be deemed to include
its assignee or designee. In connection with any such assignment, the Custodian
may require that arrangements reasonably satisfactory to it be made for the
exchange of previously executed and outstanding Trust Receipts for a Trust
Receipt representing such assignment.



 
16

--------------------------------------------------------------------------------

 

25. This Custody Agreement shall terminate upon the earlier of (a) the
repurchase of all of the Mortgage Loans pursuant to the Pooling and Servicing
Agreement, which repurchase shall be evidenced by a notice from the Trustee to
the Custodian stating that beneficial ownership of the Mortgage Loans has been
transferred to the Depositor or other purchaser, or (b) the final maturity date
of the Certificates as evidenced by a notice from the Trustee to the Custodian,
a copy of which notice shall be simultaneously delivered to the Depositor, and
delivery of the Custodian's Mortgage Files pursuant to the Trustee's
instructions.


26. Neither the failure nor any delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Custody Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party or parties purportedly granting such waiver.


27. The provisions of this Custody Agreement are independent of and severable
from each other, and no provision shall be affected or rendered invalid or
unenforceable by virtue of the fact that for any reason any other provision or
provisions may be invalid or unenforceable in whole or in part.


28. This Custody Agreement constitutes the entire agreement and understanding of
the parties with respect to the matters and transactions contemplated by this
Custody Agreement and supersedes any prior agreement and understandings with
respect to those matters and transactions.


29. This Custody Agreement shall be construed in accordance with the laws of the
State of New York and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.


30. This Custody Agreement and all documents relating thereto, including,
without limitation, (a) consents, waivers and modifications that may hereafter
be executed, (b) documents received by any party at the closing for the
Transaction, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. Any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.


31. The Depositor shall deliver to the Custodian written instructions as to the
method of shipment and shipper(s) the Custodian is directed to utilize in
connection with transmission of the Custodian's Mortgage Files in the
performance of the Custodian's duties hereunder prior to any shipment of the
Custodian's Mortgage Files. The Depositor will arrange for the provision of such
services at its sole cost and expense (or, at the Custodian's option, reimburse
the Custodian for all costs and expenses incurred by the Custodian consistent
with such instructions) and will maintain such insurance against loss or damage
to the Custodian's Mortgage Files as the Depositor deems appropriate.



 
17

--------------------------------------------------------------------------------

 

32. The exhibits to this Custody Agreement are hereby incorporated and made a
part hereof and are an integral part of this Custody Agreement.


33. For purposes of this Custody Agreement, except as otherwise expressly
provided or unless the context otherwise requires:


(a) the terms defined in this Custody Agreement have the meanings assigned to
them in this Custody Agreement and the Pooling and Servicing Agreement and
include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other gender;


(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;


(c) references herein to "Articles", "Sections", "Subsections", "Paragraphs",
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Custody Agreement;


(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;


(e) the words "herein", "hereof", "hereunder" and other words of similar import
refer to this Custody Agreement as a whole and not to any particular provision;
and


(f) the term "include" or "including" shall mean without limitation by reason of
enumeration.


34. Notwithstanding anything in this Custody Agreement to the contrary, the
Custodian, in its capacity as custodian hereunder, shall not, prior to the date
which is one year and one day after the termination of this Custody Agreement
with respect to the Depositor or the Trustee, acquiesce, petition or otherwise
invoke or cause the Depositor or the Trustee (or any assignee) to invoke the
process of the court or governmental authority for the purpose of commencing or
sustaining a case against the Depositor or the Trustee under any federal or
state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Depositor or the Trustee or any substantial part of its property or
ordering the winding up or liquidation of the affairs of the Depositor or the
Trustee.
 
 
[Signature Page to Follow]

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Depositor, the Seller, the Trustee and the Custodian
have caused their names to be signed hereto by their respective officers
thereunto duly authorized, all as of the date first written above.




SEQUOIA RESIDENTIAL FUNDING, INC.
as Depositor
 
 
By: _______________________________
Name: _____________________________
Title: ______________________________




RWT HOLDINGS, INC.,
as Seller
 
 
By: _______________________________
Name: _____________________________
Title: ______________________________    


 
HSBC BANK USA, NATIONAL ASSOCIATION,
as Trustee
 
 
By: _______________________________
Name: _____________________________
Title: ______________________________    




WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Custodian


 
By: _______________________________
Name: _____________________________
Title: ______________________________



 
19

--------------------------------------------------------------------------------

 

EXHIBIT ONE-A


INITIAL TRUST RECEIPT


SEQUOIA MORTGAGE TRUST 2007-4


August __, 2007


To:
HSBC Bank USA, National Association, as Trustee

under a Pooling and Servicing Agreement, dated as of August 1, 2007, relating to
 

 
Sequoia Mortgage Trust 2007-4



Reference is made to the Custody Agreement among Sequoia Residential Funding,
Inc. (the "Depositor"), RWT Holdings, Inc. (the "Seller"), Wells Fargo Bank, N.
A., as Custodian (the "Custodian"), and HSBC Bank USA, National Association, as
Trustee (the "Trustee"), dated as of August 1, 2007 (the "Custody Agreement"),
pursuant to which the Depositor has delivered to the Custodian, with respect to
each Mortgage Loan set forth on Schedule A hereto (the "Mortgage Loan
Schedule"), the documents set forth in Section 2 of the Custody Agreement.


With respect to each Mortgage Loan listed on the Mortgage Loan Schedule and
except as otherwise noted on the Schedule of Exceptions set forth on Schedule B
hereto, the Custodian confirms that (1) the Custodian has received all of the
documents required to be delivered to the Custodian pursuant to Paragraph
2(A)(i)-(iii), (vi) and (vii), 2(B) and 2(C) of the Custody Agreement, (2) the
Custodian has reviewed each Custodian's Mortgage File in accordance with Section
4A of the Custody Agreement, and the documents contained in each Custodian's
Mortgage File conform to the requirements set forth in Section 4A of the Custody
Agreement, and (3) the Custodian has physical possession of the documents in
each Custodian's Mortgage File and will continue to hold each Custodian's
Mortgage File as bailee of and agent for, and for the sole and exclusive use and
benefit of, the Trustee, until the Trustee directs the Custodian to the contrary
in accordance with the Custody Agreement. The Custodian has not independently
verified the validity, enforceability, sufficiency or genuineness of any
document in any Custodian’s Mortgage File or any related Mortgage Loan, nor the
collectibility, insurability, effectiveness or suitability of any related
Mortgage Loan.


All terms used herein and not otherwise defined herein shall have the respective
meaning ascribed to such term in the Custody Agreement.


WELLS FARGO BANK,
N. A., as Custodian




By: ______________________________________
Name: ____________________________________
Title: _____________________________________

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


MORTGAGE LOAN SCHEDULE







 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


SCHEDULE OF EXCEPTIONS







 
 

--------------------------------------------------------------------------------

 

EXHIBIT ONE-B


FINAL TRUST RECEIPT


[Date], 2007


To:
HSBC BANK USA, NATIONAL ASSOCIATION, as Trustee under a Pooling and Servicing
Agreement, dated as of August 1, 2007, relating to Sequoia Mortgage Trust 2007-4





Reference is made to the Custody Agreement among Sequoia Residential Funding,
Inc. (the "Depositor"), RWT Holdings, Inc. (the "Seller"), Wells Fargo Bank, N.
A., as custodian (the "Custodian") and HSBC Bank USA, National Association, as
Trustee, dated as of August 1, 2007 (the "Custody Agreement"), pursuant to which
the Depositor has delivered to the Custodian, with respect to each Mortgage Loan
set forth on Schedule A hereto (the "Mortgage Loan Schedule"), the documents set
forth in Section 2 of the Custody Agreement.


With respect to each Mortgage Loan listed on the Mortgage Loan Schedule and
except as otherwise noted on the Schedule of Exceptions set forth on Schedule B
hereto, the Custodian confirms that (1) the Custodian has received all of the
documents required to be delivered to the Custodian pursuant to Paragraph
2(A)(i)-(iii), (vi) and (vii), 2(B) and 2(C) of the Custody Agreement, (2) the
Custodian has reviewed each Custodian's Mortgage File in accordance with Section
4A and 4B of the Custody Agreement, and the documents contained in each
Custodian's Mortgage File conform to the requirements set forth in Section 4A
and 4B of the Custody Agreement, and (3) the Custodian has physical possession
of the documents in each Custodian's Mortgage File and will continue to hold
each Custodian's Mortgage File as bailee of and agent for, and for the sole and
exclusive use and benefit of, the Trustee, until the Trustee directs the
Custodian to the contrary in accordance with the Custody Agreement. The
Custodian has not independently verified the validity, enforceability,
sufficiency or genuineness of any document in any Custodian’s Mortgage File or
any related Mortgage Loan, nor the collectibility, insurability, effectiveness
or suitability of any related Mortgage Loan.


All terms used herein and not otherwise defined herein shall have the respective
meaning ascribed to such term in the Custody Agreement.
 
WELLS FARGO BANK,
N. A., as Custodian

 
By: ______________________________________
Name: ____________________________________
Title: _____________________________________






 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


MORTGAGE LOAN SCHEDULE

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B


SCHEDULE OF EXCEPTIONS







 
 

--------------------------------------------------------------------------------

 


EXHIBIT TWO
REQUEST FOR RELEASE OF DOCUMENTS




To:
WELLS FARGO BANK, N. A., as Custodian

 
24 Executive Park, Suite 100

 
Irvine, CA 92614

 
Attn: Mortgage Document Custody




 
Re:
Custody Agreement (the "Agreement"), dated as of August 1, 2007, among Sequoia
Residential Funding, Inc., as Depositor, RWT Holdings, Inc., as Seller, Wells
Fargo Bank, N. A., as Custodian, and HSBC Bank USA, National Association, as
Trustee



In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the Agreement, we request the release, and
hereby acknowledge receipt, of the Custodian's Mortgage File for the Mortgage
Loan described below, for the reason indicated.


Mortgage Loan Number:  


Mortgagor Name, Address & Zip Code:
Reason for Requesting Documents (check one)
 

___ 1. Mortgage Paid in Full               ___ 2. Foreclosure               ___
3. Substitution               ___ 4. Other Liquidation (Repurchases, etc.)      
        ___ 5. Nonliquidation Reason: _____________          

 
 
Address to which Custodian should
 
Deliver the Custodian's Mortgage File:
 __________________________________    __________________________________  
 __________________________________

 
By: _________________________________
(authorized signer)
Issuer: ______________________________
Address _____________________________
 _____________________________
Date: ________________________________

 
 

--------------------------------------------------------------------------------

 

Custodian


Wells Fargo Bank, N.A.


Please acknowledge the execution of the above request by your signature and date
below:
 

______________________________ ___________________ Signature Date    

 
Custodian's Mortgage File returned to Custodian:
 

______________________________ ___________________ Custodian Date    




 
 

--------------------------------------------------------------------------------

 

EXHIBIT THREE


AUTHORIZED OFFICERS OF THE TRUSTEE


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________


 
 

--------------------------------------------------------------------------------

 

EXHIBIT FOUR


AUTHORIZED OFFICERS OF THE DEPOSITOR


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT FIVE


AUTHORIZED OFFICERS OF THE SELLER
RWT HOLDINGS, INC.


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F-2


AUTHORIZED OFFICERS OF THE SERVICER
BANK OF AMERICA
Please see attached


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT SIX-GREENPOINT


AUTHORIZED OFFICERS OF THE SERVICER


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT SIX-GMAC


AUTHORIZED OFFICERS OF THE SERVICER


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT SIX-PHH MORTGAGE


AUTHORIZED OFFICERS OF THE SERVICER


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________




 
 

--------------------------------------------------------------------------------

 

EXHIBIT SIX-MORGAN STANLEY


AUTHORIZED OFFICERS OF THE SERVICER



Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________


 
 

--------------------------------------------------------------------------------

 

EXHIBIT SIX-WELLS FARGO


AUTHORIZED OFFICERS OF THE SERVICER


Name
Specimen Signature
       
__________________________
______________________________
   
__________________________
______________________________
   
__________________________
______________________________

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT SEVEN


FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE
ADDRESSED IN REPORT ON ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Custodian shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:


   
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
 
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
 
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
X
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
X
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 

 
 
 

--------------------------------------------------------------------------------

 
 

   
Servicing Criteria
Applicable Servicing Criteria
Reference
Criteria
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 
 
 
 



[NAME OF CUSTODIAN],
 
Date: _________________________
 


 
By: ___________________________
Name:
Title:


 
 

--------------------------------------------------------------------------------

 
 